NUMBERS 13-09-00375-CR, 13-09-00376-CR,
                       13-09-00377-CR, & 13-09-00378-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                       IN RE: DAVID BAILEY


                             On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Per Curiam Memorandum Opinion1

        Relator, David Bailey, has filed pro se petitions for writ of mandamus in the

foregoing causes complaining that the respondent, Aurora De La Garza, the District Clerk

of Cameron County, Texas, did not forward documents allegedly constituting notices of

appeal to this Court in 1988.

        This Court does not have mandamus jurisdiction over district clerks unless it is

shown that issuance of the writ is necessary to enforce our jurisdiction. See TEX . GOV'T



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
CODE ANN . § 22.221(a), (b) (Vernon 2004); In re Smith, 263 S.W.3d 93, 95 (Tex.

App.–Houston [1st Dist.] 2006, orig. proceeding); In re Washington, 7 S.W.3d 181, 182

(Tex. App.–Houston [1st Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691,

692 (Tex. App.–San Antonio 1998, orig. proceeding); see also In re Nubine, No.

13-08-507-CV, 2008 Tex. App. LEXIS 6534, at *1 (Tex. App.–Corpus Christi Aug. 27,

2008, orig. proceeding) (per curiam) (mem. op).         For instance, mandamus relief is

appropriate when a trial court clerk fails to file and forward a notice of appeal to the

appropriate court of appeals. In re Smith, 270 S.W.3d 783, 785 (Tex. App.–Waco 2008,

orig. proceeding); Smith, 263 S.W.3d at 95-96; Washington, 7 S.W.3d at 182; see also

Aranda v. District Clerk Clerk, 207 S.W.3d 785, 786-87 (Tex. Crim. App. 2006) (orig.

proceeding) (per curiam) (granting mandamus relief where district clerk failed to file

postconviction habeas application). However, while courts of appeals have mandamus

jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has jurisdiction

over matters related to post-conviction relief from otherwise final felony convictions. See

TEX . CODE CRIM . PROC . ANN . art. 11.07 § 3 (Vernon Supp. 2008); In re McAfee, 53 S.W.3d
715, 717 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED FOR WANT OF JURISDICTION. See TEX . R. APP.

P. 52.8(a).

                                                         PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 9th day of July, 2009.




                                              2